Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 10-11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerbe (US 8,941,420).
Regarding claim 2, Zerbe discloses a clock distribution system (Fig.1-12) for a radiofrequency system, the clock distribution system (CMU) comprising: a clock generator (CLKIN source) configured to generate a master clock signal (CLKIN); a first injection-locked oscillator distribution circuit (MILO 1, Fig. 2A) including a first injection- locked oscillator (ring oscillator, col. 6, line 24) and configured to receive the master clock signal and generate a first reference clock signal (CLKM1) based on the master clock signal; and a second injection-locked oscillator distribution circuit M2) based on the master clock signal.  

    PNG
    media_image1.png
    470
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    344
    media_image2.png
    Greyscale


Regarding claim 3, Zerbe discloses the clock distribution system further comprising a lock detector circuit (Lock Verifier 241 shown in Fig. 4, 5A, 5B) configured to determine whether the first injection-locked oscillator is in a locked or unlocked state based on the master clock signal and a first output signal (CLKM1 toward 241) from the first injection- locked oscillator distribution circuit, and further configured to determine whether the second injection-locked oscillator is in a locked or unlocked state based on the M2 toward 241) from the second injection-locked oscillator distribution circuit.  
Regarding claim 4, Zerbe discloses the clock distribution system wherein the first injection-locked oscillator distribution circuit is configured to generate the first output signal indicative of an operating frequency of the first injection-locked oscillator, and the second injection-locked oscillator distribution circuit is configured to generate the second output signal indicative of an operating frequency of the second injection-locked oscillator.  
Regarding claim 10, Zerbe discloses a method of distributing a clock signal (CLKIN) for a radio frequency system, the method comprising: generating a master clock signal (source of CLKIN); receiving, at a first injection-locked oscillator distribution circuit (MILO 1), the master clock signal (CLKIN); generating, with the first injection-locked oscillator distribution circuit, a first reference clock signal (CLKM1) based on the master clock signal; receiving, at a second injection-locked oscillator distribution circuit (MILO 2), the master clock signal; and generating, with the second injection-locked oscillator distribution circuit, a second reference clock signal (CLKM2) based on the master clock signal.  
M1 toward 241) from the first injection-locked oscillator distribution circuit, and a second output signal (CLKM2 toward 241) from the first injection-locked oscillator distribution circuit; determining, by the lock detector, whether a first injection-locked oscillator (ring oscillator, Fig. 3) of the first injection-locked oscillator distribution circuit is in a locked state or in an unlocked state based on the master clock signal and the first output signal; and determining, by the lock detector, whether a second injection-locked oscillator (ring oscillator, Fig. 3) of the second injection-locked oscillator distribution circuit is in a locked state or in an unlocked state based on the master clock signal and the second output signal.  
Regarding claim 15, Zerbe discloses a mobile device (implied due to intended use), comprising: one or more antennas (implied); an injection-locked oscillator distribution system (CMU in Fig. 1) including a clock generator (source of) configured to generate a master clock signal (CLKIN ), a first injection-locked oscillator distribution circuit (MILO 1) including a first injection-locked oscillator (ring oscillator shown in Fig 3) and configured to receive the master clock signal and generate a first reference clock signal (CLKM1) based on the master clock signal, and a second injection-locked M2) based on the master clock signal; and one or more transceivers (implied in the mobile device) operatively connected to the one or more antennas and configured to use the first and second reference clock signals.  
Regarding  claim 16, Zerbe discloses and implies the mobile device wherein the injection-locked oscillator distribution system configured to determine whether the first injection-locked oscillator is in a locked or unlocked state based on the master clock signal and a first output signal from the first injection-locked oscillator distribution circuit, and further configured to determine whether the second injection-locked oscillator is in a locked or unlocked state based on the master clock signal and a second output signal from the second injection-locked oscillator distribution circuit.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe.
As noted above, Zerbe discloses a clock distribution system or implies a mobile device having a clock generator but not expressly disclose the clock generator having a master phase-locked loop and a multi-phase clock pulse-generator.  As known in the art, such features are used in a clock generator, for example, Fig. 3A shows a multi-phase clock pulse-generator with CLKIN which implies that a type of source of CLKIN is one of well recognized clock generator that would be a PLL clock source.  Therefore, it would have been obvious to one of ordinary skill in the art, to use a source of CLKIN having a master PLL with a multi-phase clock pulse-generator because such a modification would have been a mere substitution of an art recognized equivalent device.
Claims 5-8, 12-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Zerbe does not disclose nor suggest the claimed limitations “down-converting” in Claims 5, 12 and 17; “a first mixer” in Claims 6, 13 and 18; “a 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/JOSEPH CHANG/Primary Examiner, Art Unit 2849